Case 1:21-cv-01116-TWP-DLP Document 1-11 Filed 05/03/21 Page 1 of 6 PageID #: 77




                                AP Letter
                                  Exhibit 9
Case 1:21-cv-01116-TWP-DLP Document 1-11 Filed 05/03/21 Page 2 of 6 PageID #: 78



 JAMES BOPP, JR.
 jboppjr@aol.com
                              THE BOPP LAW FIRM, PC
                                        ATTORNEYS AT LAW

                                      THE NATIONAL BUILDING
                                           1 South Sixth Street
                                 TERRE HAUTE, INDIANA 47807-3510
                             Telephone 812/232-2434 Facsimile 812/235-3685
                                           www.bopplaw.com
                                         ____________

                                          February 19, 2021

 George Garties                                      Re: False and Defamatory Statements Against
 The Associated Press – Indiana                      the National Police Association
 201 No. Illinois Street
 #1245
 Indianapolis, IN 46204
 ggarties@ap.com

 cc: Karen Kaiser, General Counsel
 The Associated Press
 kkaiser@ap.org

 Dear Mr. Garties,

      On behalf of our client the National Police Association (“NPA”), you are hereby served
 notice pursuant to IC 34-15-4-2 that the article published by the Associated Press on March 18,
 2019 titled “Police question authenticity of nonprofit’s fundraising” contains false and
 defamatory statements, and the National Police Association demands a full and fair retraction.
 Specifically, the numerous references to NPA’s fundraising efforts as a “scam” are false and
 defamatory. Furthermore, the various claims made in the article by municipalities alleging the
 NPA is not a legitimate organization and that the NPA made false claims in fundraising letters
 are false. Three of the referenced municipalities have retracted statements forming the basis for
 the article, clarifying that the NPA is a legitimate organization and clarifying the truth of the
 facts referenced by the fundraising letters.

      NPA has not and does not engage in any unlawful practices in raising funds, and complies
 with all registration and reporting to the IRS as a 501(c) organization as well as applicable state
 requirements. NPA’s fundraising is not a scam and never has been a scam, and statements to the
 contrary are false and defamatory.

      The above article contained the statement that “Germantown Police Chief Peter Hoell said
 residents in his Wisconsin village received such letters, though it isn’t a sanctuary city. ‘It’s a
 scam,’ Hoell said. ‘It’s no different than any other scam — just a different angle.’”
  Germantown has since acknowledged the legitimacy of the NPA as a registered organization,
 and retracted the false claim that they were not in a sanctuary area at the time the letter was sent.



                                                                                           Exhibit 9
Case 1:21-cv-01116-TWP-DLP Document 1-11 Filed 05/03/21 Page 3 of 6 PageID #: 79



 Karen Kaiser, General Counsel
 February 19, 2021
 Page 2

 The city clarified that Germantown is part of the Milwaukee Metropolitan area, which passed a
 sanctuary resolution. Their retraction letter may be found at:
 https://nationalpolice.org/dev/wp-content/uploads/2020/12/Germantown-retraction-letter.pdf

      The above article also included a claim that the NPA sent fundraising letters purporting to
 raise funds for Trenton law enforcement. This claim was retracted as false by Trenton Police
 Department, clarifying that their department name was not used in fundraising letters nor was
 there a claim by the NPA that funds were solicited for the Trenton Police Department. They also
 acknowledged that the NPA is a properly registered organization, and removed any reference to
 a “scam” from their website. Furthermore, Trenton Police Department revised their Facebook
 post clarifying that “The National Police Association is an official organization.” The post has
 since been deleted, but a screenshot may be found here:
 https://nationalpolice.org/dev/wp-content/uploads/2020/09/Trenton-PD-Facebook-Post-Revised.
 pdf

      The above article also referenced that “Critics also said the nonprofit’s letters target
 vulnerable people and use fear-mongering language, citing instances in which the organization
 sent letters wrongly telling the recipients that they lived in a ‘sanctuary city,’” as well as
 “Agencies in Wisconsin, Florida and Indiana have also raised concerns about the group’s
 authenticity.” This is presumably referencing statements from Laura Houston in Belle Isle,
 Florida reported by the Indianapolis Star stating that Belle Isle is not a sanctuary city, and that
 the NPA fundraising letter “was crafted as ‘pleas to those who are easily preyed upon.’” The
 City of Belle Isle has since retracted these statements, clarifying that Belle Isle is in Orange
 County which is a sanctuary area. The post further acknowledged the legitimacy of the NPA as
 an official organization. That Facebook post may be found here:
 https://facebook.com/permalink.php?story_fbid=1969954443313028&id=1784466608528480

     In reference to the statement “Agencies in Wisconsin, Florida and Indiana have also raised
 concerns about the group’s authenticity,” as described above, each agency in these states have
 since recognized the legitimacy of the NPA as an organization and retracted statements to the
 contrary.

      The National Police Association has been subject to undue harm to its reputation because of
 the false and defamatory statements in the article. The allegation of the organization as a “scam”
 has appeared on the first page of Google search results for the organization since the article’s
 publication in March of 2019. The article and “scam” reference has been cited and republished
 by other news organizations, as well as being the subject of numerous social media posts. A
 “scam,” of course, is “an illegal plan for making money, especially one that involves tricking
 people,” The Cambridge English Dictionary, Scam, and is defamatory per se.

      Pursuant to IC 34-15-4-3, the National Police Association hereby demands a full and fair
 retraction of the above referenced false and defamatory statements by the Associated Press




                                                                                           Exhibit 9
Case 1:21-cv-01116-TWP-DLP Document 1-11 Filed 05/03/21 Page 4 of 6 PageID #: 80



 Karen Kaiser, General Counsel
 February 19, 2021
 Page 3

 published in the same manner as the original defamatory article, fairly stating that such
 statements are false and fully retracted by the Associated Press. With three sources now
 disclaiming previously made statements upon which the article is based and facts demonstrating
 the false and defamatory nature of the “scam” accusation, this article must be retracted. We
 understand that this article is based on reporting by the Indianapolis Star. The Indianapolis Star
 has also been made aware of the falsity of the statements in their reporting and have been served
 with a demand for retraction as well.

     Accordingly, please specifically issue a retraction of the following statements:

 “Police departments in at least four states have raised concerns about an Indianapolis-based
 nonprofit, alleging the group conducts fundraising scams targeting vulnerable people under the
 guise of raising money for law enforcement.”

 “The Trenton Police Department in Michigan is among the agencies that have issued scam alerts
 about letters sent by the National Police Association”

 “The letters indicate the group is raising money for law enforcement in the Trenton area,”

 “Agencies in Wisconsin, Florida and Indiana have also raised concerns about the group’s
 authenticity.”

 “Critics also said the nonprofit’s letters target vulnerable people and use fear-mongering
 language, citing instances in which the organization sent letters wrongly telling the recipients
 that they lived in a ‘sanctuary city,’”

 “Germantown Police Chief Peter Hoell said residents in his Wisconsin village received such
 letters, though it isn’t a sanctuary city. ‘It’s a scam,’ Hoell said. ‘It’s no different than any other
 scam — just a different angle.’”

      Furthermore, we ask that you do not republish the false and defamatory article by leaving
 the article publicly available on the Associated Press website after the receipt of the letter.
 Under the modern rule of continuing publication, a defamatory statement is deemed to be
 republished if, after becoming aware of its false and defamatory nature, the publisher leaves the
 publication on the publisher’s website subject to continuing access by third parties. See Taub v.
 McClatchy Newspapers, Inc., 504 F. Supp. 2d 74, 79 (D.S.C. 2007), holding that under the
 continuing publication rule, a newspaper allowing a defamatory news article to remain on the
 publisher’s website after being made aware of its false and defamatory nature constituted a
 republication.

     While the issue has not been resolved whether Indiana follows either the continuing
 publication rule or the single publication rule, we are prepared to litigate the issue. We believe




                                                                                              Exhibit 9
Case 1:21-cv-01116-TWP-DLP Document 1-11 Filed 05/03/21 Page 5 of 6 PageID #: 81



 Karen Kaiser, General Counsel
 February 19, 2021
 Page 4

 the court is likely to adopt the modern continuing publication rule, in light of modern
 technology and the internet ensuring third parties will continue to access a publication long after
 its original publication date making the single publication rule antiquated. Furthermore,
 according to the Restatement (Second) of Torts § 577, “One who intentionally and unreasonably
 fails to remove defamatory matter that he knows to be exhibited on land or chattels in his
 possession or under his control is subject to liability for its continued publication.”

      Now that the Associated Press has been clearly made aware of the false and defamatory
 nature of the article, a republication of such article by allowing it to remain on the Associated
 Press website is malicious and actionable as defamation. Accordingly, in addition to publishing
 a suitable retraction, the article must be removed from your website immediately upon receipt of
 this letter.

     Please advise us immediately if you are willing to comply with our request.


                                                    Sincerely,

                                                    THE BOPP LAW FIRM, PC

                                                    /s/ James Bopp, Jr.

                                                    James Bopp, Jr.




                                                                                         Exhibit 9
Case 1:21-cv-01116-TWP-DLP Document 1-11 Filed 05/03/21 Page 6 of 6 PageID #: 82



 Karen Kaiser, General Counsel
 February 19, 2021
 Page 5




                                                                     Exhibit 9
